internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 6-plr-141108-02 date date legend distributing controlled_corporation controlled_corporation controlled_corporation shareholder a shareholder b shareholder c shareholder d busine sec_1 busine sec_2 date a state a dear this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that plr-141108-02 request and in later correspondences dated date and date is summarized below distributing was incorporated as a subchapter_s_corporation in state a on date distributing directly conducts busine sec_1 and busine sec_2 currently distributing has four shareholder family units shareholder a and his family shareholder b and his family shareholder c and his family and shareholder d and his family each own an equal number of shares of distributing a shareholders a b c and d actively participate in busine sec_1 and busine sec_2 financial information has been received indicating that distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years shareholders a b c and d have different views as to the future operations of busine sec_1 and busine sec_2 some of the problems which have resulted include disagreements on management of corporate assets and disagreements on decisions with respect to capital expenditures to eliminate these differences the following series of transactions are proposed i distributing would first redeem the a percent interest owned by shareholder a and his family unit for cash ii distributing would then form three subsidiaries herein referred to as controlled_corporation controlled_corporation and controlled_corporation iii immediately thereafter distributing would contribute its remaining assets to each controlled_corporation in exchange for all of the stock of each corporation the assets contributed to each of the controlled corporations less liabilities assumed will be of equal value as to each controlled_corporation iv distributing will then distribute all of the stock of controlled_corporation to shareholder b and his family unit in exchange for their interest in distributing distributing will also distribute all of the stock of controlled_corporation to shareholder c and his family unit in exchange for their interest in distributing distributing will also distribute all of the stock of controlled_corporation to shareholder d and his family unit in exchange for their interest in distributing v distributing will be fully liquidated and will no longer exist after the proposed transaction plr-141108-02 the taxpayers have made the following representations in connection with the proposed transaction a the fair_market_value of controlled_corporation stock and other consideration received by each shareholder of distributing approximately equals the fair_market_value of the distributing stock surrendered by the shareholder in the exchange b following the transaction each of the controlled corporations will continue independently the activities of the business conducted by distributing prior to the consummation of the transaction distributing having retired all of its capital stock will dissolve c the total adjusted_basis and fair_market_value of the assets transferred to each controlled_corporation by distributing each equal or exceed the sum of the liabilities assumed by the controlled_corporation plus any liabilities to which the transferred assets are subject d the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred e no part of the consideration distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation f no intercorporate debt will exist between distributing and any controlled_corporation at the time of or subsequent to the distribution of the controlled corporations stock g no parties to the transaction are investment companies as defined in sec_368 and iv of the code h the five years of financial information submitted on behalf of distributing is representative of that corporation’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted i distributing will liquidate upon the receipt of its capital stock from its shareholders there is no plan or intention to liquidate any of the controlled corporations to merge any of the controlled corporations with any other corporation or to sell or otherwise dispose_of the assets of any of the controlled corporations subsequent to the transaction except in the ordinary course of business plr-141108-02 j k there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of their stock in or securities of a controlled_corporation subsequent to the transaction there is no plan or intention by either distributing or the controlled corporations directly or through a subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of section dollar_figure b of revproc_96_30 l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m distributing is an s_corporation within the meaning of sec_1361 the controlled corporations will elect to be s_corporations pursuant to a on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation elections of either the distributing or controlled corporations n payments made in connection with all continuing transactions if any between the controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date p for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date q the distribution of the stock or stock and securities of the controlled corporations is carried out for the following corporate business_purpose to plr-141108-02 resolve management problems associated with the operations of busine sec_1 and busine sec_2 shareholders a b c and d have different views as to the future operations of busine sec_1 and busine sec_2 some of the problems which have resulted include disagreements on management of corporate assets and disagreements on decisions with respect to capital expenditures the distribution of the stock or stock and securities of the controlled corporations is motivated by this business_purpose r the gross assets of the trades_or_businesses that will be relied upon by each controlled_corporation to satisfy the active_trade_or_business_requirement of sec_355 will in the aggregate have a fair_market_value that is not less than five percent of the total fair_market_value of the gross assets of the company directly operating such trades_or_businesses based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing of all of its assets to the three controlled corporations in exchange for all of their stock followed by the distribution by distributing of the stock of controlled_corporation controlled_corporation and controlled_corporation to shareholder b and his family unit shareholder c and his family unit and shareholder d and his family unit respectively in exchange for their respective shares of distributing stock constitutes a reorganization within the meaning of sec_368 distributing and each of the controlled corporations will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its transfer of assets subject_to liabilities to the controlled corporations in exchange for the stock of the controlled corporations sec_361 and sec_357 no gain_or_loss will be recognized by the controlled corporations on receipt of assets of distributing in exchange for the stock of the controlled corporations sec_1032 the basis of each asset received by the controlled corporations will be in each instance the same as the basis of such assets in the hands of distributing sec_362 the holding_period of the distributing assets received by the controlled corporations will include the period during which such assets were held by distributing sec_1223 plr-141108-02 no gain_or_loss will be recognized by distributing upon the distribution of all of its stock in the controlled corporations to each of the shareholders in exchange for all of the distributing stock currently held by those shareholders sec_361 no gain_or_loss will be recognized by and no amount will be includible in the income of any of the shareholders upon the receipt of stock in a controlled_corporation in exchange for the distributing stock they currently hold sec_355 the basis of the stock of each of the controlled corporations in the hands of its shareholders will be the same as the basis of distributing stock surrendered in exchange therefor sec_358 the holding_period of the stock in each of the controlled corporations received by its shareholders will include the holding_period of the distributing stock surrendered in the exchange provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and each controlled_corporation will be made under sec_1_312-10 amounts received by shareholder a and his family unit in the redemption described above will be treated as full payment in exchange for the distributing stock surrendered sec_331 the momentary ownership by distributing of stock in the newly formed controlled corporations for the sole purpose of completing the proposed transaction will not terminate the subchapter_s_election of distributing under sec_1362 the controlled corporations will be able to elect subchapter_s status under sec_1362 immediately after the distribution has been completed to their stockholders we express no opinion about the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings plr-141108-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours reginald mombrun assistant branch chief branch office of associate chief_counsel corporate
